Wells, J., orally.
— Evidence was offered to prove that the note was given without consideration. Was that evidence admissible ?
It is a rule of law, that the indorsee of a note, negotiated to him before its pay-day, in the regular course of business, and without knowledge oh his part of any facts or equities by which it might have been defeated in a suit between former parties to it, cannot be affected by such facts or equities.
In a suit by such an indorsee upon the note, evidence to prove such facts or equities, is therefore inadmissible.
In this case there is no evidence as to the time when, nor of the circumstances under which, it was negotiated to the plaintiff.
In such a case, the presumption of law is, that it was negotiated before the pay-day, and in the regular course of business. Neither is it shown that the plaintiff had a knowledge that the note was given without consideration ; and such knowledge is not to be presumed. The evidence offered was therefore properly excluded.
The declarations of Mr. Alden, proposed to be given in evidence, were made when he received the money for the first judgment, as early as February, 1849. But the note in suit *518was not made - till May, 1849. It is not perceived that his declarations, made prior to the inception of the note, could impair the rights of an innocent indorsee.

Exceptions overruled.